Citation Nr: 0326152	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  94-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for duodenal 
ulcer, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In April 1996, the Board remanded this 
case to the RO to schedule a hearing.  A transcript of the 
January 1997 videoconference hearing held before the 
undersigned has been associated with the claims file. In 
February 1998 the Board remanded this case to the RO for 
additional action.  The case has been returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran does not have weight loss, anemia, or 
impairment of health due to the service connected duodenal 
ulcer.  


CONCLUSION OF LAW

The criteria for an increased disability rating for duodenal 
ulcer are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.7, 4.14, 4.114, Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his service connected 
duodenal ulcer is more disabling than reflected by the 40 
percent disability rating currently assigned.


A September 1956 rating decision granted service connection 
for duodenal ulcer with a 20 percent disability rating 
assigned.  A November 1972 rating decision increased the 
disability rating to 40 percent, effective from October 1972.  
The 40 percent rating has remained in effect since that time.  
This rating is now protected.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2002).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

Under the criteria of Diagnostic Code 7305, entitled "Ulcer, 
duodenal," a 60 percent disability rating is warranted for 
severe symptoms with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, and with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is warranted for moderately severe symptoms that are 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for mild manifestations with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305 (2002).


As an initial matter, medical evidence in the claims file 
shows that the veteran has been noted with gastroesophageal 
reflux disease.  However, he is not service connected for 
this reflux disease.  Therefore, the symptoms of this 
disorder may not be considered in evaluating the veteran's 
service connected duodenal ulcer.  38 C.F.R. § 4.14 (2002). 

Examination findings do not show that the veteran has had 
anemia, weight loss, or definite impairment of health due to 
the duodenal ulcer.   

The veteran received a VA examination in November 1992.  His 
current - and maximum -- weight was 195 lbs..  There was no 
anemia, melena, or hematemesis.  The veteran indicated he had 
occasional vomiting once every three or four months, and he 
had pain that lasted 30 to 40 minutes four or five times per 
year.  He indicated that pains were minimal and were 
controlled by taking extra medication.  

The veteran received another VA examination in September 
1998.  He denied emesis, hematemesis, or melena.  He 
complained of nausea that was worse after eating.  He 
indicated his weight was stable and that he had some 
regurgitation on a chronic basis.  His weight was recorded as 
202 pounds.  He was well developed and well nourished.  The 
examiner reported that an upper GI series in June 1998 showed 
evidence consistent with an old peptic scar in the duodenal 
bulb but there was no evidence of active peptic ulcer.  The 
examiner indicated that the veteran's abdominal discomfort 
and nausea were related to gastroesophageal reflux disease.  

VA clinical records dated during the period of the veteran's 
claim and appeal were received.  Several records indicated 
that the veteran felt well and that his ulcer disease was 
inactive or under control.  A January 1996 VA clinical record 
shows that there was no weight loss and no anemia.  Several 
records show the veteran had gastroesophageal reflux disease, 
however, this disorder is not service connected and may not 
be considered in assessing the service connected disability.  
Some of the VA medical records also show dyspepsia and 
hemoccult positive stools.  However, none of the VA medical 
records show anemia, weight loss, or definite impairment of 
health due to the duodenal ulcer.  


At a hearing at the RO in September 1994, the veteran 
testified that he had pain, vomiting, and occasional black 
stools.  At a videoconference hearing before the undersigned 
in January 1997, he testified that he had nausea, vomiting, 
abdominal swelling, and gas pain.  He also indicated that he 
often had black stools.  The veteran testified that his 
weight was steady and he had not been told he had anemia.  
The symptoms the veteran reports do not support an increased 
rating.  He specifically testified that he did not have 
anemia or weight loss.  Additionally, as noted above, there 
is no evidence of definite impairment of health in the VA 
examination reports or medical records.  Furthermore, it is 
neither contended nor shown that the veteran has 
incapacitating episodes of duodenal ulcer.  

The veteran's duodenal ulcer is rated at 40 percent 
disabling.  While he may have symptoms that can be attributed 
to his service connected duodenal ulcer, the evidence shows 
there was no weight loss, anemia, or definite impairment of 
health to warrant a disability rating greater than the 
currently assigned 40 percent.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for duodenal ulcer.  
38 C.F.R. §§ 4.7, 4.14, 4.114, Diagnostic Code 7305 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  


Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
April 1993 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  A May 2003 
VA letter advised the veteran of the evidence received, the 
kind of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  The veteran was 
also advised of the VCAA regulations in the February 2003 
supplemental statement of the case.  The veteran has received 
VA examinations.  VA medical records have been requested and 
obtained, or provided by the veteran.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

An increased disability rating for duodenal ulcer is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



